537 Pa. 352 (1994)
643 A.2d 1079
Michael R. SPERANDO and Brian Sperando, a minor, by his parents and natural guardians, Michael J. Sperando and Angela Sperando and Michael J. Sperando and Angela Sperando in their own right, Respondents
v.
COMMONWEALTH of Pennsylvania DEPARTMENT OF TRANSPORTATION and Russell F. Klein and Joan F. Klein and William E. McHugh and Rita E. McHugh t/a Murph's Bar and Edward J. Bussinger t/a Murph's Bar and Miley's Restaurant, Inc. and Mark Mullin, Hugh Mullin and Nancy Mullin.
Petition of Mark MULLIN, Petitioner.
Supreme Court of Pennsylvania.
June 29, 1994.

ORDER
PER CURIAM:
The Petition for Allowance of Appeal is GRANTED. The Order of the Commonwealth Court, 157 Pa.Cmwlth. 531, 630 A.2d 532, is reversed on the basis of this Court's opinion in Kapres v. Heller, 536 Pa. 551, 640 A.2d 888 (1994). The Order of the trial court granting summary judgment in favor of Mark Mullin is hereby reinstated. Jurisdiction of this Court is relinquished.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.